Citation Nr: 1203474	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The decision below addresses the Veteran's claim of service connection for left ear hearing loss.  The remaining claims are addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran's left ear hearing loss is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The Veteran has left ear hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for left ear hearing loss.  This award represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he was exposed to loud noise and developed hearing loss as a result of weapons fire while participating in combat during service in the Republic of Vietnam.  Specifically, he states that he was exposed to noise primarily from mortar fire.  Notably, the Veteran was awarded service connection for right ear hearing loss in the March 2009 rating decision.  He believes that his left ear hearing loss may not be as severe as his right ear hearing loss because his right ear was closer to the mortar tube.  Nevertheless, the Veteran maintains that his hearing loss should be service connected in both ears.  Thus, he contends that service connection is warranted for left ear hearing loss.

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's DD-214 shows that his military occupational specialty (MOS) was 11B20-heavy weapons infantryman.  He also had service in the Republic of Vietnam.  In light of his MOS, the Veteran likely participated in combat with the enemy firing mortars.  In the March 2009 rating decision, the RO conceded that the Veteran participated in combat.  Exposure to loud noise is consistent with the circumstances, conditions, and hardships of the Veteran's service.  The RO also conceded in-service exposure to loud noise and awarded service connection for right ear hearing loss.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his combat military service as he has stated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's service treatment records do not reference complaints of or a diagnosis of hearing loss.  Only an entrance examination and a November 1965 separation examination are of record.  The entrance examination report is largely illegible.  At separation, the Veteran's hearing in the left ear was normal.  Audiometric testing showed 35 decibels at 4000Hz in the right ear.  

Post-service VA treatment records reflect that the Veteran sought treatment for hearing problems in 2008.  A June 2008 audiology consultation showed that he had hearing impairment for VA purposes in both ears.  See 38 C.F.R. § 3.385.  The Veteran underwent VA audiological examination in December 2008 in connection with the claim.  The examiner provided a diagnosis of bilateral sensorineural hearing loss and audiometric testing showed hearing impairment for VA purposes.  Thus, the evidence shows the existence of the claimed disability of left ear hearing loss.

The VA examiner accurately noted the Veteran's in-service combat noise exposure from mortar fire.  Recreational noise exposure from hunting was also noted.  The examiner twice noted that the Veteran had acoustic trauma in the military.  As to the origin of the Veteran's hearing loss, the examiner stated that he could not render an opinion on hearing loss without resorting to speculation.  The examiner noted that the Veteran's separation examination showed normal hearing acuity in the left ear and a mild hearing loss in the right ear only at 4000Hz.  The examiner also noted that the other service examination report was of poor print quality and unreadable; thus, there was insufficient information available to render an opinion.

Here, the December 2008 VA examiner did not provide an opinion as to the origin of the Veteran's left ear hearing loss on account of having to resort to speculation.  Although the rationale for declining to provide an opinion is not particularly persuasive, the examiner did not rule out a relationship between the Veteran's current left ear hearing loss and in-service exposure to loud noise from mortar fire.  The examiner did indicate that acoustic trauma occurred during service.

Significantly, the Veteran is service connected for right ear hearing loss based on an identical theory for which he contends that service connection is warranted for left ear hearing loss.  He explained that his right ear was closer to the mortar tube, which could have resulted in a greater amount of noise exposure in that ear.  This account of events could possibly explain the hearing acuity differences between the ears at separation.  In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's left ear hearing loss.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ear hearing loss is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The Board finds it necessary to remand to the agency of original jurisdiction (AOJ) the claims remaining on appeal for additional development.

In light of the Board's decision to grant service connection for left ear hearing loss, the rating issue is recharacterized as entitlement to an initial compensable evaluation for bilateral hearing loss.  The Rating Schedule allows for the evaluation of service-connected hearing loss in both ears in a different manner than when only one ear is service connected.  See 38 C.F.R. § 4.85(f) (Diagnostic Code 6100) (2011).  On remand, the Veteran should be scheduled for a VA audiological examination to assess the severity of his hearing loss.  Thereafter, the award of service connection for left ear hearing loss should be implemented and the AOJ should evaluate the disability with consideration of hearing loss in both ears.

The Veteran underwent VA psychiatric examination in February 2009 in connection with his PTSD claim.  The examiner provided multiple Axis I diagnoses, including chronic, mild PTSD.  A global assessment of functioning (GAF) score of 65 was assigned.  Among the symptoms attributed to PTSD, the Veteran reported experiencing panic attacks about twice per month and that sometimes the attacks were pretty severe.  In the March 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The RO relied primarily on the evidence in the February 2009 VA examination report.  In a December 2009 VA Form 9, the Veteran contended that a 50 percent rating was warranted and that his panic attacks were worse.

Panic attacks are listed as an example of a symptom that may be reflective of a certain level of occupational or social impairment for a psychiatric disorder such as PTSD.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2011).  Given that the Veteran's PTSD may have increased in severity since the most recent VA examination and that the examination was conducted nearly three years ago, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Shreveport, Louisiana.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2008) from the Shreveport VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a).  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, implement the award of service connection for left ear hearing loss and re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


